MEMORANDUM OPINION
No. 04-04-00556-CR
Deborah Ann HADSELL,
Appellant
v.
The STATE of Texas,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-5110W
Honorable Phil A. Chavarria, Jr., Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	November 3, 2004
DISMISSED
	Pursuant to a plea bargain agreement, appellant, Deborah Ann Hadsell, pled nolo contendere
to theft.  On July 15, 2004, the trial court imposed sentence and signed a certification of defendant's
right to appeal stating that this "is a plea-bargain case, and the defendant has NO right of appeal."
See Tex. R. App. P. 25.2(a)(2).  After appellant filed her notice of appeal, the court clerk sent copies
of the certification and notice of appeal to this court.  See Tex. R. App. P. 25.2(e). 
	Appellant filed a general pro se notice of appeal.  See Tex. R. App. P. 25.2(a)(2) (in a plea
bargain case, a defendant may appeal only those matters raised in a written motion ruled on before
trial or after obtaining the trial court's permission to appeal).  The clerk's record contains a written
plea bargain agreement, and the punishment assessed did not exceed the punishment recommended
by the State and agreed to by the appellant; therefore, the trial court's certification accurately reflects
that appellant's case is a plea bargain case and she does not have a right of appeal.  See  Tex. R. App.
P. 25.2(a)(2).  Rule 25.2(d) provides, "The appeal must be dismissed if a certification that shows the
defendant has the right of appeal has not been made part of the record under these rules."  Tex. R.
App. P. 25.2(d).  Accordingly, on September 14, 2004, this court issued an order stating this appeal
would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
appellant has the right of appeal was made part of the appellate record.  See Daniels v. State,110
S.W.3d 174 (Tex. App.--San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.  No amended trial
court certification has been filed; therefore, this appeal is dismissed.
							PER CURIAM
DO NOT PUBLISH